November 26, 1921. The opinion of the Court was delivered by
For all practical purposes this case was tried and determined on demurrer. See 112 S.C. 528;100 S.E., 355. It is enough here to say that it has been decided that the complaint states a cause of action for forfeiture for a breach of condition, and, if the plaintiff has proved its allegations, it is entitled to the judgment sought.
The complaint alleges that the State was, at one time, the owner of the Columbia Canal, and conveyed it away on *Page 71 
the condition that the grantees would so complete it; that (112 S.C. 538, 539; 100 S.E., 355), it appears from the numerous Acts of the Legislature, relative to the cause, that the dominant purpose in providing for its construction was the improvement of navigation in the Congaree and Broad Rivers, and to make it possible to obviate the obstruction caused by the shoals at and near their confluence. That purpose runs as an unbroken thread through the entire legislative history of the project, and nowhere does it appear more clearly than in the act of 1887 (Act Dec. 24, 1887 [19 St. at Large, p. 1090]), wherein it is so clearly expressed that no grantee thereunder can be heard to say that he did not contract with reference to it; and, so far as completed, the canal has become a part of the navigable water of the State, and as such impressed by the Constitution with a trust for the public benefit. The words used are apt and sufficient to manifest the intention that the continuance of the estate granted was to depend upon the doing of the thing prescribed; in other words, to make performance of them conditions subsequent, the breach of which would result in forfeiture.
That the conditions existed and that they had not been performed was not questioned in the evidence. It was also held that no time for the completion of the canal from Gervais Street to Rocky Branch, the lower terminus, was fixed by the statute, and therefore a reasonable time was allowed. The evidence showed (not disputed) that two years is a reasonable time. The facts (undisputed) are that many times two years have passed, and the canal still incomplete. Section 19 of the Act of 1887 directs the board of trustees to offer inducements for the speedy erection of factories on the canal below Gervais Street. While a reasonable time was allowed, the act called for speed.
This Court also held that the Court has no power to waive the conditions. The plaintiff proved its case by undisputed and indisputable evidence. There was nothing, *Page 72 
therefore, for Judge Townsend the presiding Judge, to do but to direct a verdict for the plaintiff in the question of forfeiture.
1. What has been said disposes of the first question, as, to a directed verdict, unless some of the other questions are sustained.
II. The second assignment of error is that there was no demand for performance, but there was an offer to complete the canal. As already stated, the former case held that the purpose to complete the canal "runs as an unbroken thread through the entire legislative history of the project." It is true the defendant now makes an offer to complete the canal, but the offer comes too late. The Act of March 12, 1917 (30 St. at Large, p. 348), while declaring a forfeiture, allows the defendant 90 days, not to complete the canal, but to make "arrangements or agreements for its completion. Instead of trying to make an "arrangement" or "agreement" to complete the canal, the defendant raised the question of its obligation to complete the canal. The 90 days of grace had expired before the offer was made, and the Courts cannot extend the time. This point cannot be sustained.
III. "That there was error in construing Act of 1917 and giving force and effect to the legislative declaration of forfeiture." His Honor said the Act of 1917 was binding on the Court under the evidence. It is binding, not as a judicial decree, but it was binding in that it stated the conditions under which the State would waive the forfeiture, and the evidence showed that the condition had not been complied with. This point cannot be sustained.
IV. Error in construing "as soon as practicable." His Honor held "the requirement of the act contemplated that the defendant and its predecessors in title should, after December 24, 1894, act promptly, with reasonable promptness in proceeding to complete the canal." *Page 73 
The Act of 1887 used the word "speedy." There was no error in the ruling of his Honor. He did not say immediately. There is no error here.
V. Questions under the Constitution of the United States. Appellant's argument says:
"Exceptions 4 and 5 raise the points that the Act of 1917, and the acts of the state officers therein authorized, violate the impairment and due process clauses of the Federal Constitution, upon the theory that there was no condition subsequent in defendant's title to the canal. This same point was raised by exceptions 11, 12 and 14 on the former appeal, and decided against us — the Court holding both that there was a condition subsequent in the grant and that the Act of 1917 was constitutional. The Court may feel compelled to hold these exceptions res adjudicata. Vermillionv. Woman's College, 111 S.C. 156; 97 S.E., 619. However, we do not waive them, and would appreciate a statement that they are renewed here."
The former ruling is affirmed.
VI. Error in admitting testimony. The state offered in evidence the case of State ex rel., Ryon v. ColumbiaWater Power Company, 82 S.C. 181;63 S.E., 884; 22 L.R.A. (N.S.), 435; 129 Am. St. Rep., 876; 17 Ann. Cas. 343; Id., 85 S.C. 113; 68 S.E., 1119; Id., 90 S.C. 568; 74 S.E., 26. The cases played no part in the decision of this case, and were at most harmless error. This assignment of error is overruled.
VII. The appellant alleges error in not holding that the forfeiture is not complete because the State did not re-enter. This cannot be sustained, because it has been held in the State in White v. Briton, 75 S.C. 428;56 S.E., 232, and other cases, that, where re-entry is not practicable, re-entry is not necessary. The forfeiture was declared by the statute. The direction to the Attorney General to bring suit was a sufficient demand. It was impracticable and highly improper, and much to the advantage *Page 74 
of the defendant that it was not forcibly ejected by the irresistible power of the State. The defendant, pending a decision of the rights of the parties, has enjoyed the profits during the litigation, and it cannot complain.
The judgment appealed from is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.